 In the MatterofWAGNERFOLDING BoxCORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, NIAGARA LODGE #330,DISTRICT#76, A. F. OFL.Case No. R-5140.Decided April 30, 1943Messrs. I. SetelandVictorWagner;of Buffalo, N. Y., for theCompany.Messrs. Reginald D. NewellandWalter Nawotka,of Buffalo, N. Y.,for the Machinists.Mr. Claude R. Kramer,of Buffalo, N. Y., for the C. I. O.'Mr. William R. Cameron;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,Niagara Lodge #330, District #76, affiliated with the A. F. of L.,herein called the Machinists; alleging that, a question affecting com-merce had arisen concerning the representation of employees of theWagner Folding Box Corporation, Buffalo, New York, herein calledthe Company, the National Labor Relations. Board provided for anappropriate hearing upon due notice before Peter' J. Crotty, TrialExaminer.Said hearing was held at Buffalo, New York, on April5, 1943.The Company, the Machinists, and United Paper, Noveltyand Toy Workers International Union, affiliated with the C. I. O.,herein called the C. I. O., ,appeared, participated, and were' affordedfull, opportunity to be heard, to examine and cross-examine witnesses,and'to introduce evidence bearing on the, issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error and.are hereby affirmed.Upon the entire record in the case, the Board makes the following:49 N. L. R. B., No. 41.346 WAGNEDR FOLDING BOX CORPORATIONFINDINGS OF FACTI.THEBUSINESS OF THE COMPANY347Wagner Folding Box Corporation, a New York corporation, isengaged in the manufacture of paper boxes at its plant which is locatedin Buffalo, New York.During the year 1942 the Company used rawmaterials amounting in value to over $100,000, of which approximately5 ,percent was shipped from points outside the State of New York.During the year 1942 the Company's finished products amounted invalue to over $200,000, of which approximately 50 percent was shippedto points outside the State.The Company employs approximately 65,employees.The Company concedes that it is engaged in commercewithin the meaning of the Act.H. THEORGANIZATIONS INVOLVEDInternational Association of Machinists, Niagara Lodge #330, Dis-trict #76, affiliated with the American Federation of Labor, is a labor,organization admitting to membership employees of the Company.United Paper, Novelty and Toy Workers International Union, affili- `ated with the Congress of Industrial Organizations, is a labor organi-zation admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONOn May 1, 1942, Independent Folding Box Union of America, LocalNo. 1, herein called the Independent, as collective bargaining repre-sentative of the employees, entered into a contract with the Companyfor a term extending to April 1, 1943, with provision for automatic'renewal for yearly periods thereafter, unless written notice of termi-nation was given by either party to the other 30 days prior to theexpiration date:At a meeting held early in February 1943, the Inde-pendent voted to disband and to reorganize and affiliate with theMachinists.By letter dated March 12, 1943, signed by the formerofficers of the dissolved Independent, the Company was notified of suchdissolution and was informed that the Independent could no longerrepresent the Company's employees, and that representation asked forby any other union would not be contested by any of the former officialsof the Independent.Some time in March 1943 the Machinists' field representative re-quested recognition by the Company of the Machinists as bargainingrepresentative of the employees, but was refused by. virtue of the factthat a claim to representation had been presented by the C. I. O.Atthe hearing the Company stated its position to be that it would not 348DECISIONS OF. NATIONAL LABOR RELATIONS BOARDnegotiate with either organization until the question concerning repre-sentation had been resolved by the Board.It does not appear that any of the parties contend that the contractbetween the now dissolved Independent and the Company is a bar to adetermination of representatives, though notice of termination was notgiven by either party 30 or more days prior to its expiration date.TheBoard has previously found that a contract is not a bar when the union,party to the contract, has dissolved or become inactive and no longerrepresents the employees.'Under the circumstances of this case, wehold that the contract does not constitute a bar to a present determina-tion of representatives.A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the Machinists and the C. 1. 0. each represents asubstantial number of employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Machinists seeks a unit consisting of all production and mainte-nance employees of the Company, excluding clerical, office and super-visory employees and employees having the right to hire or discharge.Question arose at the hearing concerning one maintenance man; theMachinists and the C. I. 0. would include him, whereas the Companydesires that he be excluded.It is, his duty to repair break-downs when'they occur, unless they are too serious, in which event assistance isobtained from outside the plant.This employee also sets up certainmachinery which is-run only part of the time each year and instructsthe new crew on its operation. It appears that, although his work isdifferent from that of the other employees, he has no supervisoryduties, aside from his duty in instructing a new crew, and does not havethe right to hire or discharge.We find that he is a maintenanceI SeeMatter of United Stove CompanyandInternational Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organizations,30 N L. R. B.305;Matter of Food Machinery Corporation, Amphibian Tractor DivisionandInternationalBrotherhood of Boilermakers, Iron Shipbuilders, Welders and Helpers of America,affiliatedwith the A F. of L.,36 N. L R. B. 491;Matter of Godchaux Sugars, Inc,andUnited SugarWorkers, Local 1124, affiliated with Congress of Industrial Organizations,36 N. L R. B. 926.2The Field Examiner reported that the Machinists had submitted 53 authorization cards,,ofwhich 49 appeared to bear the genuine original signatures of persons whose namesappeared on the Company's pay roll of March 31, 1943, containing the names of 65 per-sons in the unit claimed appropriateOf the cards corresponding to the names on the payroll, 3 were undated, 30 were dated in February 1943, and 20 in March 1943. ,The Field Examiner reported that the C. I. 0. had submitted 23 membership applica-tion and authorization cards, of which 22 appeared to bear the genuine original signaturesof persons whose names appeared on the Company's pay roll above mentioned,all of saidcards being dated in March 1943. WAGNER FOLDING BOX CORPORATION -349employee without sufficient supervisory authority to warrant his exclu-sion.We shall therefore include him in the unit.We find that all production ' and maintenance employees of theCompany, exclusive of clerical and office employees, foremen, all super-visory employees, and those employees having the right to hire ordischarge, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation' ,whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.-At the hearing controversy developed with respect to the eligibilityof certain part-time employees to vote at the election. 'It appears thatthe Company, due to the present shortage of labor, employs approxi-mately eight part-time workers, of whom two have other regularemployment as city firemen, two are' boys still attending. high school,and the others are women employees who come at intervals to work inthe evening.It was not indicated at the hearing how frequently orwith what regularity any of these 'part-time workers are employed.The Machinists has not asked for exclusion of part-time employees,and the C. I. 0. contends that because they are employed by the Com-pany they should be entitled to vote in the election.The Companystates its position to be neutral, although an opinion was expressed bythe Company's representative that because the situation out of whichtheir employment arises is only temporary they should be excluded.There is no indication in the evidence that these part-time employeeswork on any different basis than full-time employees as to rates of pay,duties, or other conditions of employment. The Board does not regardthe regular employment of some of these part-time employees in otherjobs for other employers as necessarily precluding their right to par-ticipate in the selection of representatives.Acting on the principlethat employees who do sufficient work to give them an interest in theconditions of employment also have a sufficient interest in the out-come to entitle them to vote in an election, we have frequently in thepast declared regular part-time employees eligible to vote.'We believethis principle to be no less applicable in the case of regular part-time'SeeMatter of The New Britain Machine CompanyandUnited Electrical,RadiocbMachine Workers of America, (0. I.0.), 48 N. L R. B., 263;Matter of Seattle TimesCompanyandSeattle Newspaper Guild, Local 82, American Newspaper Guild, 47 NL R. B.,8;Matter of EltonR.Awrey,etat.andUnited Retail,Wholesale and DepartmentStore Employees of America,44 N. L. R. B 801;Matter of Htillsdale Screen CompanyandUnited Automobile Wormers of Amertiea,affiliated with the 0.I.0., 29 N. L. R. B. 612. 350DECISIONS OF NATIONAL ILABOIR RELATIONS BOARDemployees who also happen to have regular employment elsewhere, forthis circumstance, alone,' can neither destroy nor reduce the interestwhich such employees would otherwise have to participate in the selec-tion of a bargaining representative.This reasoning. however, doesnot apply with equal cogency to part-time employees whose employ-ment is only casual, for those whose employment is merely occasional,or intermittent, or for indefinite times and hours, do not, of necessity,have an equally substantial -interest in the conditions of employmentas those whose employment, though part time, is regular.We there-fore find that all part-time employees regularly employed by theCompany, but not including casual-employees, should be eligible tovote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power-vested in the NationalLabor Relations Board by Section 9 (c) of the. National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the-investigation to ascertain representa-tives for the purposes of collective bargainingwith WagnerFoldingBox Corporation, Buffalo, New York, an election by secret ballot shallbe conducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction ae? supervision ofthe, Regional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations,among the employees,in the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding any whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by International Association of Machin-ists,Niagara Lodge #330,District#76, affiliated with the AmericanFederation of Labor,or by United Paper,Novelty and Toy WorkersInternational Union,affiliated with the Congress of Industrial Organ-izations,for the purposes of collective bargaining,or by neither.